  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 1 of 38




        IN THE uNfr           STATES DISTRICT COURT
       FOR TIlk          1 14,FTy9IFfiftEKT OF ALABAMA
                        AN'TgRN bi[VISION
             r4E8, p,k P. HACKETT.
               U.S. DISTRICT COUV
              rimuL,rds R ICI PL.PA
STANTAVIOUS ROBERTS9               )
KENDALL RODGERS,and                )
MICHAEL GAMARRA,                   )     CIVIL ACTION NO.: 3:20-cv-438

      Plaintiffs,                            JURY DEMAND

v.


MANDO AMERICA
CORPORATION,

      Defendant.



                              COMPLAINT



                    I.   JURISDICTION AND VENUE


      1.    This is a suit to obtain relief for race discrimMation, sex/gender

discrimination, hostile work environment, retaliation, and unequal pay in

employment. This action is under Title VII of the Civil Rights Act of 1964,

as amended,42 U.S.C. § 2000e, et seq.(`Title VII"), The Civil Rights Act

of 1991,42 U.S.C. § 1981, and The Equal Pay Act of 1963,29 U.S.0 §

206(d)(1)and(3).



                                      1
   Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 2 of 38




       2.    The jurisdiction ofthis Court is invoked pursuant to 28 U.S.C.

§§ 1331, 1337,1343(4)and 28 U.S.C. §§ 2201 and 2202. Title VII of the

Civil Rights Act of 1964, as amended,42 U.S.C..§ 2000e-5(f)(3). The Equal

Pay Act of 1963,29 U.S.C. §§ 216(b), 255; and 42 U.S.C. § 1981.

       3.    Venue is appropriate in this judicial district under 28 U.S.C. §

'1391(b)and 42 U.S.C. §2000e-5(e)(3) because ofthe unlawful

 discriminatory practices alleged in this complaint occurred in Lee County,

 Alabama in the Middle District of Alabama.

                              II.    PARTIES

       4.    Plaintiff, Stantavious Roberts (hereinafter "Plaintiff Roberts"),

is an African-American citizen ofthe United States and is a resident of

Chambers County, Alabatna.

       5.    Plaintiff, Kendall Rodgers (hereinafter "Plaintiff Rodgers"), is

an African-American citizen of the United States and is a resident of Macon

County, Alabama.

       6.    Plaintiff, Michael Gamarra (hereinafter "Plaintiff Gamarre),is

an African-American and Latino citizen of the United States and is a

resident of Lee County, Alabama.




                                      2
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 3 of 38




      7.     Defendant, Mando America Corporation (hereinafter "Mando"

or "Defendant")is a foreign corporation doing business in Opelika, Lee

County, Alabama.

      8.     At all times relevant to this action, Mando America Corporation

acted as the Plaintiffs' employer.

                III.   ADMINISTRATIVE PROCEDURES

      9.     Plaintiff hereby adopts and realleges paragraphs one(1)through

eight(8)herein above as if fully set forth herein.

       10.   On June 27,2019, within 180 days ofthe acts of discrimination

of which Plaintiffs complain, all three(3)Plaintiffs filed separate Charges of

Discrimination with the Equal Employment Opportunity Commission

(hereinafter "EEOC").(See Exhibit A).

       11.   On March 13, 2020; all three(3)Plaintiffs' Notices of Right to

Sue were stamped to be mailed by the EEOC to the Plaintiffs. However, due

to delays issued by the global pandemic of COVID-19,Plaintiffs did not

receive said Notices of Right to Sue until March 27,2020.(See Exhibit B).

       12.   Plaintiffs have filed suit within ninety(90) days ofreceipt of

their Notices of Right to Sue.

       13.   All preconditions to suit have been met by the Plaintiffs, and

they are entitled to bring this action.



                                          3
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 4 of 38




                                IV. FACTS

       14.   Plaintiff adopts and incorporates by reference paragraphs, one

(1)through thirteen (13), as iffully set forth herein.

       15.   Plaintiff Roberts and Plaintiff Rodgers are both African

American males.

       16.   Plaintiff Garnarra is an African American and Latino male.

       17.   During the Plaintiffs employment several Mando male

Supervisors and Managers were having sex with female coworkers,

including females in Team Leader positions.

       18.   These male Supervisors and Managers were giving female

subordinates job raises and/or job promotions if and only if they had sex

with them at work.

       19.   Furthermore,female employees were allowed to take time off

of work when they wanted to and not be subject to discipline.

       20.   All Plaintiffs were shown video footage offemale Mando

employees having sex with male Mando employee Supervisors.

       21.   Plaintiffs have witnessed Mando Supervisors: Slapping

employees on their buttocks; saying offensive sexualjokes to employees;

and saying sexual slurs to ernployees.




                                       4
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 5 of 38




      22.    Mando Supervisors told the Plaintiffs the names oftheir sexual

partners at Mando.

      23.    Mr. Leo Thomas (hereafter "Mr. Thomas"), Supervisor, would

urge Plaintiffs to have sex with female employees at Mando.

      24.    When Plaintiffs refused his urging, Mr. Thomas would always

reply by saying,"if it's good for the goose, it's good for the gander."

      25.    Plaintiffs would tell Mr. Thomas that they did not want to have

sex with company employees.

      26.    Mr. Thomas excluded Plaintiffs as being untrustworthy and

ousted them out of his inner circle.

      27.    Plaintiff Roberts and Plaintiff Rodgers were also told which

women they could not have sex with because they were "off limits".

      28.    These women were "offlimits" because they were already

assigned to specific Supervisors or Managers.

      29.    In or around January 5, 2015, Plaintiff Roberts was hired by

Mando America Corporation in Opelika, Alabama as a Machine Operator 1

on the 3rd shift.

      30.    In 2016 Plaintiff Roberts moved from 3rd shift to 2nd shift.

      31.    In or around September 9, 2016, Plaintiff Roberts was

promoted to a Team Leader position on the 2nd shift.



                                       5
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 6 of 38




      32.   Once Plaintiff Roberts became a Team Leader, he started

getting denied better job opportunities and increases in pay.

      33.   Plaintiff Roberts saw women and white men get better jobs

than him and increases in pay.

      34.   In or around the beginning of 2017, Mr. Michael Hyde

(hereafter "Mr. Hyde"), white Manager, and Mr. Steve Hadaway

(hereafter "Mr. Hadaway"), white Supervisor, put Plaintiff Roberts into a

six(6)week Supervisor College Course.

      35.   Plaintiff Roberts completed the course and still did not get an

increase in pay or the Supervisor position.

      36.   However,Plaintiff Roberts was required to do all ofthe

work of a Supervisor and Team Leader without pay or title of both jobs.

      37.   The Supervisor position title remained vacant from 2017

through in or around January 2018.

      38.   Starting in or around November of 2017, Plaintiff Roberts

complained to Ms. Katie lnu (last name unknown)(hereafter "Ms.

Katie), Human Resources, that he was being discriminated against

because of his race.




                                     6
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 7 of 38




      39.      In or around November or December of 2017,Plaintiff

Roberts applied for the Quality Inspector position which was a pay grade

three (3).

      40.      Plaintiff Roberts was denied the Quality Inspector job.

      41.      Plaintiff Roberts was not given a reason of why he did not

get the job.

      42.      In 2017,Plaintiff Roberts was also not given an end ofthe year

evaluation.

      43.      In or around January 2018, Plaintiff Roberts was moved to

the SABA 2 area, demoted to an "Operator 2" position, and his pay was

cut by approximately $2.00 an hour.

      44.      In or around October of 2018, Plaintiff Roberts complained

to Mr. Jermaine Vickers (hereafter "Mr. Vickers"), Human Resources,that

he was being discriminated against because of his race.

      45.      In or around January of2018,Plaintiff Roberts grandfather

died and he filled out Paid Time Off(PTO)paperwork for bereavement

leave to go to his funeral.

      46.      Plaintiff Roberts' supervisor approved the PTO,but Mr.

Hadaway, Manager,ripped up the paperwork and wrote him up for a

discipline.



                                       7
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 8 of 38




      47.   PlaintiffRoberts' Caucasian Supervisors have called him

"boy",referred to him as "that's my boy", and told him "don't make me

get my whip (or strap) out".

      48.   PlaintiffRoberts was offended by all these racist remarks

every time they were made.

      49.   In or around March 2018, Ms. Toya Hughley (hereafter "Ms.

Hughley"), a female Team Lead, boasted to PlaintiffRoberts that she

receives more income than what is documented on Mando's pay

sheetlrecords.

      50.   It was well known at Mando, that Ms. Hughley was having sex

with Mando Supervisors.

      51.   Shortly thereafter, in or around March of 2018, Plaintiff

Roberts complained to Human Resources that he was being discriminated

because of his race and gender.

      52.   In or around August of2018,Plaintiff Roberts applied for

Team Lead position in the Brakes department.

      53.   Plaintiff Roberts was denied that position as well.

      54.   In or around 2019, SABA 2 was shut down and Plaintiff

Roberts was forced to move again.




                                    8
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 9 of 38




        55.   Plaintiff Roberts was told by Supervisors, Mr. Thomas, Mr.

Robert Randolph (hereafter "Mr. Randolph"), and Thad Perry (hereafter

"Mr.Perryl that all Team Leads received evaluations, except him because

he did not want to be a part oftheir Mando sex society.

        56.   In or around March 7,2019, Mr. Vickers told Plaintiff Roberts:

not to go to lst shift because that was the slave shift and all the "slave

masters" worked on 1st shift; that the 2nd shift was for the "house niggers";

and the 3rd shift was for the "do-boys".

        57.   In or around March 16, 2019, Plaintiff Roberts sent a written

complaint to Mr. Vickers, Human Resources,complaining of gender

discrimination, race discrimination, failure to promote, and hostile work

environment.

        58.   On March 19, 2019, Mr. Vickers ernailed Plaintiff Roberts back

and said he would investigate his claims.

        59.   In or around March 21, 2019, Plaintiff Roberts hurt his back at

work.

        60.   In or around March 22,2019 at 12:33 p.m. and before Plaintiff

Roberts shift began, he went to the doctor for his back.

        61.   The doctor told Plaintiff Roberts he could not go to back to

work until March 28, 2019.
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 10 of 38




      62.    On March 22, 2019,Plaintiff Roberts immediately submitted

his time offrequest on the company portal at 1:50 p.m.

      63.   In or around March 24,2019, and two(2)days after Plaintiff

Roberts submitted his time offrequest on the company portal, Mr. Thomas

denied his time off request.

      64.   In or around March 28,2019, Plaintiff Roberts came back to

work and was not allowed on the premises.

      65.   In or around March 28,2019, Plaintiff Roberts was told by

Mando that he was terminated on March 27,2019.

      66.   In or around April 11, 2014, Plaintiff Rodgers was hired by

Defendant as a Machine Operator 2.

      67.    Mr. Hadaway (white male) was Plaintiff Rodgers supervisor.

      68.   In 2016 Plaintiff Rodgers, submitted an application for the

Team Lead on SABA 2 DSM on 2nd shift.

      69.    Plaintiff Rodgers wanted the Team Lead on SABA 2 DSM on

2nd shift because it was a higher paying position.

      70.    However,Plaintiff Rodgers was not interviewed for the

position, was not given a reason as to why he was not interviewed, and was

not awarded the position.




                                     10
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 11 of 38




      71.     The Team Lead on SABA 2 DSM on 2nd shift was given to

Mr. William Adcock(white male).

      72.     In or around March 2017, Plaintiff Rodgers complained to

Human Resource's Representative, Ms. Katie,for race discrimination,

failure to promote, unequal pay, and not receiving a yearly performance

evaluation.

      73.     Ms. Katie informed Plaintiff Rodgers,that both he and Plaintiff

Roberts, were the only two(2)employees left off ofthe evaluation list.

      74.     In or around September 2017, another Team Lead position

became open where Plaintiff Rodgers was serving as the "acting Team

Lead".

      75.     Plaintiff Rodgers applied for the Team Lead position.

      76.     This time Plaintiff Rodgers was interviewed for the Team Lead

position by HR Generalist, Mr. Brandon Yoons.

      77.     During said interview, Plaintiff Rodgers asked Mr. Yoons why

he had not received an interview in June 2016 for the Team Lead position.

      78.     Mr. Yoons told Plaintiff Rodgers that he should have received

an interview because Plaintiff Rodgers work record was bereft of any

disciplinary write-ups or coachings.




                                       11
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 12 of 38




      79.   Plaintiff Rodgers gathe Team Lead position, but performed

both the jobs of Supervisor and Team Leader from approximately September

2017 through January 2019.

      80.   However,Plaintiff.Rodgers did not receive compensation for

performing the two(2)jobs.

      81.   Plaintiff Rodgers' Caucasian Supervisors have called him

"boy" and referred to him as "that's my boy".

      82.   Plaintiff Rodgers was offended by all these racist remarks

every time they were made.

      83.   In or around March 2018, Ms. Hughley, a female Team Lead,

boasted to Plaintiff Rodgers that she receives more income than what is

documented on Defendant's pay sheet/records.

      84.   In or around February 2019, Plaintiff Rodgers complained to

Human Resources Representative, Mr. Jermaine Vickers, that he was being

discriminated against because of his race, that Mando subjected him to a

hostile work environment, that he was not promoted or evaluated, and he

was not receiving adequate cornpensation.

      85.   In or around March 12, 2019, Plaintiff Rodgers received a

disciplinary write-up.




                                     12
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 13 of 38




      86.     In or around March 15, 2019, Plaintiff Rodgers received a

disciplinary write-up.

      87.     In or around March 20, 2019, Plaintiff Rodgers received a

disciplinary write-up.

      88.     In or around March 20,2019, was the first time Plaintiff

Rodgers was notified that he no longer had FMLA leave.

      89.     Mr. Vickers told Plaintiff Rodgers to re-apply for FMLA leave.

      90.     On March 26, 2019, Mando denied FMLA leave to Plaintiff

Rodgers.

      91.     On March 26,2019, Plaintiff Rodgers was written up for a

discipline.

      92.     On March 27, 2019, Plaintiff Rodgers sent a written complaint

to Mr. Vickers, Hurnan Resources representative, complaining of gender

discrimination, race discrimination, and hostile work environment.

      93.     On March 27, 2019, Plaintiff Rodgers was terminated.

      94.     On March 27,2019, both Plaintiff Roberts and Rodgers were

terminated by Mando.

      95.     In or around June 27,2014,Plaintiff Gamarra was hired by

Mando America Corporation as a Machine Operator 2.

      96.     Plaintiff Gamarra is of African American and Latino descent



                                      13
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 14 of 38




      97.    While Plaintiff Gamarra worked in Suspension on SABA 2 his

superiors were Supervisor, Mr. Hadaway (white), and Manager, Mr. Michael

Hyde (white)(hereafter "Mr. Hyde).

      98.   Mr. Hyde called Plaintiff Gamarra "bor and "that's his boy".

      99.   Plaintiff Gamarra was immediately offended by all these

racist remarks every time they were made.

      100. When Plaintiff Gamarra worked in the Brakes department the

Supervisor, Mr. Thomas,and the Team Lead has harassed him.

      101. They tell Plaintiff Gamarra to get his "fat ass" to different

places and call him a "mother fuckee.

      102. Mr. Thomas has even got up in Plaintiff Gamarra's face to fight

him and shout profanities.

      103. Mr. Thomas was regularly drunk and carried open liquor bottles

at work.

      104. On several occasions, Plaintiff Gamarra has had to help Mr.

Thomas because of his drunkenness at work.

      105. On March 15, 2019, Mr. Thomas was so drunk at work that

Plaintiff Roberts and Plaintiff Gamarra had to help him find his keys. Mr.

Thomas drove home drunk.




                                     14
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 15 of 38




      106. On March 18, 2019, Mr. Thomas was drunk again at work and

threatened to write Plaintiff Gamarra up for missing parts.

      107. On several occasions, Plaintiff Gamarra and Plaintiff Roberts

witnessed Mr. Thomas sexually touching his subordinate female workers

and telling them he wanted to have sex with them.

      108. In or around March 27, 2019, Plaintiff Gamarra was told by

the 3rd shift Team Lead to stop production because Mando did not have any

more parts to continue.

      109. Plaintiff Gamarra did as he was instructed by the 3rd shift lead.

      110. On that same day, March 27,2019, the same day Plaintiff

Roberts and Plaintiff Rodgers were terminated, Mr. Thomas threatened to

write-up Mr. Gamarra for stopping production.

      111. In or around March 28,2019, Plaintiff Gamarra emailed Mr.

Vickers in the Human Resource Department complaining about this race

and gender/sex discrimination and harassment at Mando.

      112. In or around March 28,2019, Plaintiff Gamarra met with

Mr. Vickers in the Human Resources Department about his written

complaint.

      113. Mr. Vickers said that he would let Plaintiff Gamarra know

something in about a week.



                                      15
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 16 of 38




       114. In or around March 28, 2019 later that day, Mr. Thomas

wrote Plaintiff Gamarra up on a discipline.

      115. In or around March 29,2019, Mr. Thomas told Plaintiff

Gamarra that the white Supervisor, Mr. Eric Slasom, made him write

Plaintiff Gamarra up on disciplines.

       116. Mr. Thomas promised Plaintiff Gamarra that he could have

any job he wanted at Mando if he stayed quiet about his harassment,

hostility, and sexual relations with employees.

       117. Mr. Thomas told Plaintiff Gamarra that "blacks don't take up

for each other like whites do."

       118. In or around April 2, 2019, Mando changed the terms and

conditions of Plaintiff Gamarra's employment.

            V.     STATEMENT OF PLAINTIFF'S CLAIMS

                                  COUNT I
                 TITLE VH — RACIAL DISCRIMINATION

       119. Plaintiff adopts and incorporates by reference paragraphs, one

(1)through one hundred eighteen (118), as iffully set forth herein.

      120. Plaintiff Roberts and Plaintiff Rodgers are of African-American

descent.

      121. Plaintiff Gamarra is of African-American and Latino descent.



                                     16
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 17 of 38




       122. Plaintiffs were routinely called "boy",referred to as "that's my

boy", and told "don't make me get my whip (or strap) out" by their white

supervisors and other white employees, whereas his white workers were

referred to by their given names.

       123. Plaintiffs are members ofa protected class.

       124. Plaintiff Roberts and Plaintiff Rodgers were denied promotions

and pay because oftheir African American descent.

       125. Plaintiff Roberts and Plaintiff Rodgers race was a motivating

factor in the Defendant's decision to discharge their employment with the

company.

       126. Plaintiff Gamarra's race was a motivating factor in the

Defendant's decision to materially change in the terms and conditions of his

employment.

       127. Defendant acted with malicious intent and/or reckless disregard

for the Plaintiffs federally protected rights.

       128. Defendant, upon information and belief, has a habit and/ or

practice of discriminating against African-American and Latino employees.

       129. Defendant's illegal discriminatory and adverse actions injured

the Plaintiffs.

       130. Plaintiffs were subjected to discriminatory terms and conditions



                                        17
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 18 of 38




of employment because of their race.

      131. Defendant condoned and tolerated race discrimination.

      132. Defendant's actions were in violation of Title VII ofthe "Civil

Rights Act of 1964," as arnended.

      133. Plaintiffs are now suffering and will continue to suffer

irreparable injury from Defendant's unlawful policies and practices set forth

herein unless enjoined by Court.

      134. Plaintiffs have satisfied all administrative prerequisites pursuant

to Title VII.




                           PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED,the Plaintiffs

respectfully requests that this Court adoptjurisdiction ofthis action and

award Plaintiffthe following relief:

       a.       Enter a declaratory judgment that Defendant's policies,

practices, and procedures complained of herein have violated and continue

to violate the rights ofthe Plaintiffs as secured by Title VII ofthe "Civil

Rights Act of 1964," as amended, and by the "Civil Rights Act of 1866," as

amended.



                                       18
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 19 of 38




       b.     Grant Plaintiffs a permanent injunction enjoining Defendant,

its Agents, Successors, Employees, Attorneys, and those acting in concert

with Defendant or at Defendant's request from violating Title VII ofthe

"Civil Rights Act of 1964," as amended, and the "Civil Rights Act of 1866,"

as amended.

       c.     Grant Plaintiffs an Order requiring the Defendant to make

them whole by granting appropriate declaratory relief, back pay, front pay,

compensatory damages (including damages for mental anguish), punitive

damages,interest, attorney's fees, expenses, costs; and

       d.     Plaintiffs pray for such other, further, different or additional

relief and benefits as justice may require.

                                  COUNT H.
      TITLE VII — HOSTILE 1*(ORIC ENVIRONMENT CLAIMS

       135. Plaintiff adopts and incorporates by reference paragraphs, one

(1)through one hundred thirty-four (134), as if fully set forth herein.

       136. Plaintiff Roberts and Plaintiff Rodgers are of African-American

descent.

       137. Plaintiff Gamarra is of African-American and Latino descent.

       138. Plaintiffs were routinely called "boy', referred to as "that's my

boy", and told "don't make me get my whip (or strap) ouf'by their white



                                       19
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 20 of 38




supervisors and other white employees, whereas his white co-workers were

referred to by their given names.

      139. During the Plaintiffs employment several Mando male

Supervisors and Managers were having sex with female co-workers,

including females in Team Leader positions.

      140. These male Supervisors and Managers were giving female

subordinates job raises and/or job promotions if and only ifthey had sex

with them at work.

      141. Furthermore,female employees were allowed to take time off

of work when they wanted to and not be subject to discipline.

      142. All Plaintiffs were shown video footage offemale Mando

employees having sex with male Mando employee Supervisors.

      143. Plaintiffs have witnessed Mando Supervisors: slapping

employees on their buttocks; saying offensive sexualjokes to employees;

and saying sexual slurs to employees.

      144. Mando Supervisors told the Plaintiffs the names oftheir sexual

partners at Mando.

      145. Mr. Leo Thomas (hereafter "Mr. Thomas"), Supervisor, would

urge Plaintiffs to have sex with female employees at Mando.




                                     20
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 21 of 38




      146. When Plaintiffs refused his urging, Mr. Thomas would always

reply by saying,"if it's good for the goose, it's good for the gander."

      147. Plaintiffs would tell Mr. Thomas that they did not want to have

sex with company employees.

      148. Mr. Thomas excluded Plaintiffs as being untrustworthy and

ousted them out ofhis inner circle.

      149. Plaintiff Roberts and Plaintiff Rodgers were also told which

women they could not have sex with because they were "offlimits".

      150. These women were "offlimits" because they were already

assigned to specific Supervisors or Managers.

      151. Plaintiffs are members of a protected class.

      152. Plaintiff Roberts and Plaintiff Rodgers were denied promotions

and pay because oftheir African American descent and gender.

      153. Plaintiffs race and gender were motivating factors in the

Defendant's decision to discharge Plaintiff Roberts and Plaintiff Rodgers

employment and alter the terms and conditions of Plaintiff Gamarra's

employment with the company.

      154. Plaintiffs supervisors harassed them because of their race and

their gender.

      155. This harassment created a hostile work environment for


                                      21
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 22 of 38




Plaintiffs.

       156. Plaintiffs have suffered damages because of racial and sexual

hostile work environment the Supervisors and Managers created at Mando.

       157. Defendant acted with malicious intent and/or reckless disregard

for the Plaintiffs federally protected rights.

       158. Defendant, upon information and belief, has a habit and/ or

practice of discriminating against African-American and Latino employees.

       159. Defendant's illegal discriminatory and adverse actions injured

the Plaintiffs.

       160. Plaintiffs were subjected to discriminatory terms and conditions

of employment because of their race and gender.

       161. Defendant      condoned      and     tolerated   race   and   gender

discrimination.

       162. Defendant's actions were in violation of Title VII of the "Civil

Rights Act of 1964," as amended.

       163. Plaintiffs are now suffering and will continue to suffer

irreparable injury from Defendant's unlawful policies and practices set forth

herein unless enjoined by Court.

       164. Plaintiffs have satisfied all administrative prerequisites pursuant

to Title VII.


                                        22
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 23 of 38




                          PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED,Plaintiffs respectfully

request that this Court adoptjurisdiction of this action and award the

Plaintiffs the following relief:

       a.     Enter a declaratory judgrnent that Defendant's policies,

practices, and procedures complained of herein have violated and continue

to violate the rights ofthe Plaintiffs as secured by Title VII ofthe "Civil

Rights Act of 1964," as amended, and by the "Civil Rights Act of 1866," as

amended.

       b.     Grant the Plaintiffs a permanent injunction enjoining

Defendant, its Agents, Successors, Employees, Attomeys, and those acting

in concert with Defendant or at Defendant's request from violating Title VII

of the "Civil Rights Act of 1964," as amended, and the "Civil Rights Act of

1866," as amended.

      c.     Grant the Plaintiffs an Order requiring the Defendant to make

them whole by granting appropriate declaratory relief, back pay,front pay,

compensatory damages(including damages for mental anguish), punitive

damages,interest, attorney's fees, expenses, costs; and

      d.     Plaintiffs pray for such other, further, different or additional

relief and benefits asjustice may require.



                                       23
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 24 of 38




                                COUNT ITT
               PLAINTIFF'S RETALIATION CLAIMS —
                    TITLE VH & 42 V.S.C.§ 1990


      165. Plaintiffs adopt and incorporate by reference paragraphs, one(1)

through one hundred sixty-four(164), as if fully set forth herein.

      166. Plaintiff Roberts and Plaintiff Rodgers are African-American

males.

      167. Plaintiff Gamarra is an African-American and Latino male.

      168. Plaintiffs were routinely called "boy",referred to as "that's my

boy", and told "don't make me get my whip (or strap) out" by their white

supervisors and other white employees, whereas his white co-workers were

referred to by their given names.

      169. Plaintiffs are members of a protected class.

      170. Plaintiff Roberts and Plaintiff Rodgers were denied promotions

and pay because oftheir African American race and gender.

      171. Plaintiff Roberts and Plaintiff Rodgers complained of

discrimination to Human Resources about their denial of promotions.

      172. In or around March 16, 2019, Plaintiff Roberts sent a written

complaint to Mr. Vickers, Human Resources,complaining of gender




                                      24
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 25 of 38




discrimination, race discrimination, failure to promote, and hostile work

environment.

      173. In or around March 27,2019, Plaintiff Roberts was terminated.

      174. In or around February 2019, Plaintiff Rodgers complained to

Human Resources Representative, Mr. Jermaine Vickers,that he was being

discriminated against because of his race, that Mando subjected him to a

hostile work environment, that he was not promoted or evaluated, and he

was not receiving adequate compensation.

      175. In or around March 12, 2019, Plaintiff Rodgers received a

disciplinary write-up.

      176. In or around March 15, 2019, Plaintiff Rodgers received a

disciplinary write-up.

      177. In or around March 20,2019, Plaintiff Rodgers received a

disciplinary write-up.

      178. In or around March 20,2019, was the first time Plaintiff

Rodgers was notified that he no longer had FMLA leave.

      179. Mr. Vickers told Plaintiff Rodgers to re-apply for FMLA leave.

      180. On March 26,2019, Mando denied FMLA leave to Plaintiff

Rodgers.




                                     25
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 26 of 38




      181. On March 26,2019,Plaintiff Rodgers was written up for a

discipline.

      182. On March 27,2019, Plaintiff Rodgers sent a written complaint

to Mr. Vickers, Human Resources representative, complaining ofgender

discrimination, race discrimination, and hostile work environment.

      183. On March 27,2019, Plaintiff Rodgers was terminated.

      184. In or around March 28, 2019, Plaintiff Gamarra emailed Mr.

Vickers in the Human Resource Department complaining about this

race/gender/sex discrimination and harassment at Mando.

      185. In or around March 28, 2019 later that day, Mr. Thomas

wrote Plaintiff Gamarra up on a discipline.

      186. In or around April 2, 2019, Mando changed the terms and

conditions of Plaintiff Gamarra's employment.

      187. Plaintiff Roberts and Plaintiff Rodgers engaged in a protected

activity when they complained multiple times to Mando's Hurnan Resources

Department about being treated differently and denied promotions based on

their race and gender.

      188. Plaintiff Gamarra engaged in a protected activity when he

complained to Mando's Human Resources Department about being treated

differently because of his race and gender.



                                     26
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 27 of 38




      189. Plaintiffs complaining about the Defendant's racial hostility and

gender discrimination was the but-for cause ofthe Defendant's retaliation.

      190. Defendant's actions were in violation of Title VII of the "Civil

Rights Act of 1964," as amended, and 42 U.S.C. § 1981.

      191. Plaintiffs are now suffering and will continue to suffer

irreparable injury from Defendant's unlawful policies and practices set forth

herein unless enjoined by this Court.

       192. Plaintiffs have satisfied all administrative prerequisites pursuant

to Title VII and 42 U.S.C. § 1981.

                           PRAYER FOR RELIEF

      WHEREFORE,PREMISES CONSIDERED,the Plaintiffs

respectfully request that this Court adoptjurisdiction ofthis action and

award Plaintiffs the following relief:

      a      Enter a declaratory judgment that Defendant's policies,

practices, and procedures complained of herein have violated and continue

to violate the rights of the Plaintiffs as secured by Title VII ofthe "Civil

Rights Act of 1964," as amended,the "Civil Rights Act of 1866," as

amended, and 42 U.S.C. § 1981;

      b.     Grant Plaintiffs a permanent injunction enjoining Defendant, its

Agents, Successors, Employees, Attorneys, and those acting in concert with



                                         27
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 28 of 38




Defendant or at Defendant's request from violating Title VII ofthe "Civil

Rights Act of 1964," as amended,the "Civil Rights Act of 1866," as

amended,and 42 U.S.C. § 1981;

      c.     Grant Plaintiffs an Order requiring the Defendant to make them

whole by granting appropriate declaratory relief, back pay,front pay,

compensatory damages (including damages for mental anguish), punitive

damages,interest, attorney's fees, expenses, costs; and

      d.     Plaintiffs pray for such other, further, different or additional

relief and benefits as justice may require.

                                 COUNT IV
        42 U.S.C.§ 1981 - RACIAL DISCRIMINATION CLAIM

       193. Plaintiff adopts and incorporates by reference paragraphs, one

(1)through one hundred ninety-two (192), as iffully set forth herein.

       194. Plaintiff Roberts and Plaintiff Rodgers are of African-American

descent.

       195. Plaintiff Gamarra is of African-American and Latino descent.

       196. Plaintiffs were routinely called "boy", referred to as "that's my

boy", and told "don't make me get my whip (or strap) out" by their white

supervisors and other white employees, whereas his white workers were

referred to by their given names.



                                       28
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 29 of 38




       197. Plaintiffs are members ofa protected class.

       198. Plaintiff Roberts and Plaintiff Rodgers were denied promotions

and pay because oftheir African American descent.

       199. PlaintiffRoberts and PlaintiffRodgers race was the but-for cause

in the Defendant's decision to discharge their employment with the company.

      200. Plaintiff Gamarra's race was the but-for cause in the Defendant's

decision to materially change the terms and conditions of his employment.

      201. Defendant acted with malicious intent and/or reckless disregard

for the Plaintiffs federally protected rights.

      202. Defendant, upon information and belief, has a habit and/ or

practice of discriminating against African-American and Latino employees.

       203. Defendant's illegal discriminatory and adverse actions injured

the Plaintiffs.

      204. Plaintiffs were subjected to discriminatory terms and conditions

ofemployment because of their race.

       205. Defendant condoned and tolerated race discrimination.

       206. Defendant's actions were in violation of42 U.S.C. § 1981.

      207. Plaintiffs are now suffering and will continue to suffer

irreparable injury from Defendant's unlawful policies and practices set forth

herein unless enjoined by Court.



                                        29
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 30 of 38




      208. Plaintiffs have satisfied all administrative prerequisites pursuant

to 42 U.S.C. § 1981.

                          PRAYER FOR RELIEF

       WHEREFORE,PREMISES CONSIDERED,the Plaintiffs

respectfully request that this Court adopt jurisdiction ofthis action and

award Plaintiffs the following relief:

      a.     Enter a declaratory judgment that Defendant's policies,

practices, and procedures complained of herein have violated and continue

to violate the rights of the Plaintiffs as secured by 42 U.S.G. § 1981;

      b.     Grant Plaintiffs a permanent injunction enjoining Defendant, its

Agents, Successors, Employees, Attorneys, and those acting in concert with

Defendant or at Defendant's request from violating 42 U.S.C. § 1981;

      c.     Grant Plaintiffs an Order requiring the Defendant to make them

whole by granting appropriate declaratory relief, back pay,front pay,

compensatory damages(including damages for mental anguish), punitive

damages,interest, attorney's fees, expenses, costs; and

      d.     Plaintiffs pray for such other, further, different or additional

relief and benefits as justice may require.

                                  COUNT V
       TITLE VII — SEX/GENDER DISCRIMINATION CLAIM



                                         30
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 31 of 38




      209. Plaintiff adopts and incorporates by reference paragraphs, one

(1)through two hundred eight(208), as if fully set forth herein.

      210. Plaintiffs were harassed and discriminated against by the

Supervisors and Managers who were having sex with and promoting female

Team Leads.

      211. During the Plaintiffs employment several Mando male

Supervisors and Managers were having sex with female co-workers,

including females in Team Leader positions.

      212. These male Supervisors and Managers were giving female

subordinates job raises and/or job promotions if and only if they had sex

with them at work.

      213. Furthermore,female employees were allowed to take time off

of work when they wanted to and not be subject to discipline.

      214. Plaintiffs were shown video footage offemale Mando

employees having sex with male Mando employee Supervisors.

      215. Plaintiffs have witnessed Mando Supervisors: slapping

employees on their buttocks; saying offensive sexualjokes to employees;

and saying sexual slurs to employees.

      216. Mando Supervisors told the Plaintiffs the names oftheir sexual

partners at Mando.



                                     31
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 32 of 38




      217. Mr. Thomas, Supervisor, would urge Plaintiffs to have sex with

female employees at Mando.

      218. When Plaintiffs refused his urging, Mr. Thomas would always

reply by saying,"if it's good for the goose, it's good for the gander."

      219. Plaintiffs would tell Mr. Thomas that they did not want to have

sex with company employees.

      220. Mr. Thomas excluded Plaintiffs as being untrustworthy and

ousted them out of his inner circle.

      221. Plaintiff Roberts and Plaintiff Rodgers were also told which

women they could not have sex with because they were "off limits".

      222. These women were "offlimits" because they were already

assigned to specific Supervisors or Managers.

      223. The conduct and actions of Defendant violates Title VII

because the terms, conditions, and benefits of Plaintiffs employment were

adversely affected based upon their sex/gender.

      224. Plaintiff Roberts and Plaintiff Rodgers membership in a

protected class was a motivating factor in Defendant's decision to pay them

less that similarly situated female employees and not to promote them to

Team Lead and Supervisor roles.




                                       32
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 33 of 38




      225. As a proximate result of Defendant's unlawful discrimination,

Plaintiffs have suffered financial loss, loss of career advancement, shame,

humiliation, emotional distress and trauma.

      226. Plaintiff Roberts and Plaintiff Rodgers were good employees

and were qualified to hold Team Lead and Supervisor roles with the

Defendant.

       227. Defendant subjected Plaintiffs to adverse treatment and gender

discrimination with respect to the terms and conditions of their employment.

      228. Plaintiffs gender was a substantial or motivating factor in

Defendant's unlawful treatment and adverse treatment of Plaintiffs.

      229. Defendant acted with malicious intent and/or reckless disregard

for Plaintiffs' federally protected rights.

      230. Defendant, upon information and belief, has a habit and/or

practice of discriminating against male employees because of sex.

      231. Defendant's illegal discriminatory and adverse actions injured

Plaintiffs.

      232. Plaintiffs were subjected to discriminatory terms and conditions

of employment because of sex.




                                        33
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 34 of 38




      233. Defendant condoned and tolerated gender discrimination, and

Defendant's actions were in violation of Title VII ofthe "Civil Rights Act of

1964," as amended.

      234. Plaintiffs are now suffering and will continue to suffer

irreparable injury from Defendant's unlawful policies and practices set forth

herein unless enjoined by this Court.

      235. Plaintiffs have satisfied all administrative prerequisites pursuant

to Title VII.

                            PRAYER FOR RELIEF

      WHEREFORE,PREMISES CONSIDERED, the Plaintiffs request

that this Court adoptjurisdiction ofthis action and award Plaintiffs the

following relief:

      a         Enter a declaratory judgment that Defendant's policies,

practices and procedures complained of herein have violated and continue to

violate the rights ofthe Plaintiffs as secured by Title VII ofthe "Civil Rights

Act of 1964," as amended by the "Civil Rights Act of 1991," and;

      b         Grant Plaintiffs a permanent injunction enjoining Defendant, its

Agents Successors,Employees, Attorneys, and those acting in concert with

Defendant or at Defendant's request from violating Title VII ofthe "Civil

Rights of 1964," as amended by the "Civil Rights Act of 1991," and;



                                        34
  Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 35 of 38




       c     Grant Plaintiffs an Order requiring Defendant to make them

whole by granting appropriate declaratory relief, back pay, front pay,

punitive damages, compensatory damages (including damages for mental

anguish), interest, attorney fees, expenses, costs; and

       d     Plaintiffs pray for such other, further, different or additional

relief and benefits as justice may require.

                                 COUNT VI
               THE EQUAL PAY ACT - 29 U.S.C.§ 206(d)
                     UNEQUAL PAY CLAIM

       236. Plaintiff adopts and incorporates by reference paragraphs, one

(1)through two hundred thirty-five (235), as if fully set forth herein.

       237. Plaintiff Roberts and Plaintiff Rodgers performed substantially

the same work as the Defendant's female Team Leads, Ms. Toya Hughley

and Ms. Sabrina Nelson.

       238. Plaintiff Roberts and Plaintiff Rodgers worked in the same

establishment as the Defendant's female Team Leads or similarly titled and

situated employees,Ms. Toya Hughley and Ms. Sabrina Nelson.

      239. Plaintiff Roberts and Plaintiff Rodgers performed the same jobs

as the Defendant's female Team Leads or similarly titled and situated

employees, Ms. Toya Hughley and Ms. Sabrina Nelson,that require




                                       35
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 36 of 38




substantially equal skill, effort, and responsibility and which are performed

under similar working conditions.

      240. At the time the Defendant hired Ms. Toya Hughley and Ms.

Sabrina Nelson and began paying them a higher wage,the Defendant knew

that the Equal Pay Act required that men and women in the same workplace

be given equal pay for equal work.

      241. Defendant also knew that Ms. Toya Hughley and Ms. Sabrina

Nelson did not have Plaintiff Roberts and Plaintiff Rodgers same work

experience.

      242. Defendant's violation ofthe Equal Pay Act was willful and

intentional.

                           PRAYER FOR RELIEF

      WHEREFORE, the Plaintiffs request that this Court adoptjurisdiction

ofthis action and award Plaintiffs the following relief:

      a.       Enter a declaratory judgment that Defendant's policies,

practices and procedures complained of herein have violated and continue to

violate the rights ofthe Plaintiffs as secured by The Equal Pay Act,29

U.S.C. § 206(d);

      b.       Grant Plaintiffs a permanent injunction enjoining Defendant, its

Agents, Successors, Employees, Attorneys, and those acting in concert with



                                       36
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 37 of 38




Defendant or at Defendant's request from violating The Equal Pay Act 29

U.S.C. § 206(d);

      c.     Grant Plaintiffs an Order requiring D-efendant to make them

whole by granting appropriate declaratory relief, back pay, punitive

damages, compensatory damages(including damages for mental anguish),

interest, attorney fees, expenses, costs; and

      d.     Plaintiffs pray for such other, further, different or additional

relief and benefits as justice may require.



   PLAINTIFF HEREBY REQUESTS TRIAL BY STRUCK JURY




                                        Blake C. Edwards
                                        Stat Bar      : ASB 5200-Tfi0B
                                           'ar                  //if
                                        Nicole D. Edwards
                                        State Bar ID No: ASB-4832-B19D
                                        Attorneysfor Plaintiffs

OF COUNSEL:
EDWARDS & EDWARDS
ATTORNEYS AND MEDIATORS,PLLC
3603 Pine Lane SE, Suite C
Bessemer, Alabama 35022
Tel: (205)549-1379
Fax:(205)719 -4033
E-mail: nicole@edwardsattys.com
        blake@ edwardsattys.com


                                       37
 Case 3:20-cv-00438-JTA Document 1 Filed 06/22/20 Page 38 of 38




PT AINTIFFS ADDRESS:
Mr. Stantavious Roberts
Mr. Kendall Roberts
Mr. Michael Gammara
c/o EDWARDS & EDWARDS ATTORNEYS AND MEDIATORS,PLLC
3603 Pine Lane SE,Suite C
Bessemer, Alabama 35022


PLEASE SERVE DEFF.NDANT AT THE FOLLOWING ADDRESS:
Mando America Corporation
4201 North Park Drive
Opelika, Alabama 36801




                               38
